COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


ANGELA MAY JENKINS

v.   Record No. 0616-95-4                        MEMORANDUM OPINION *
                                                     PER CURIAM
WRANGLER, INC./VF CORPORATION                       JULY 17, 1995


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (George Warren Shanks, on briefs), for appellant.
            Appellant submitting on briefs.
            (J. David Griffin; Fowler, Griffin, Coyne & Coyne, on
            brief), for appellee. Appellee submitting on brief.



     Angela May Jenkins (claimant) appeals from a decision of the

Workers' Compensation Commission finding that she was not

entitled to compensation after November 6, 1992 for disability

due to her compensable occupational disease, bilateral carpal

tunnel syndrome. 1   The commission relied upon a November 6, 1992

release by Dr. Dennis W. Wise, the treating orthopedist, to find

that the claimant was able to return to her pre-injury work,

without restrictions, as of that date.    The claimant contends

that the commission erred in relying upon this release.      We
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      The deputy commissioner ruled that the claimant met her
burden under Code § 65.2-400 and proved that her bilateral carpal
tunnel syndrome constituted an occupational disease causally
related to her employment. Employer did not seek review of these
findings by the full commission. Therefore, they became the law
of the case. The full commission ruled that Dr. Wise
communicated to the claimant on January 20, 1992 that she
suffered from carpal tunnel syndrome causally related to her
work. This finding was not appealed by employer to this Court.
agree.   We reverse the commission's decision and remand this case

for entry of an award consistent with this opinion.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).   "[I]f

no credible evidence exists in support of a factual finding, the

issue of the sufficiency of the evidence is one of law for this

Court to decide."   Spruill v. C.W. Wright Constr. Co., 8 Va. App.
330, 333, 381 S.E.2d 359, 360 (1989).
     The commission failed to recognize that, in his November 6,

1992 release, Dr. Wise referred only to the claimant's ability to

return to regular work, without restrictions, based on the

cervical strain diagnosis.   Dr. Wise did not state on the release

form that the claimant had recovered sufficiently from her carpal

tunnel syndrome that she could, without restrictions, return to

her pre-injury work.   There were no corresponding office notes or

any explanation from Dr. Wise for this narrowly-worded release.

Moreover, through July 1992, Dr. Wise consistently noted that the

claimant suffered from arm and hand pain, and that carpal tunnel

release surgery was the only possible solution to her problem.

The claimant testified that she wanted to have the surgery, but

she did not have the resources to pay for it.

     Dr. Galen Craun, who examined the claimant on July 23, 1992

at employer's request, did not comment on her ability to work.

Dr. Frank C. McCue, III, an orthopedic surgeon who examined the



                                 2
claimant on June 7, 1993, suggested that she be considered for

light-duty work only and that surgery would be indicated if her

condition remained symptomatic.    Dr. McCue opined that an attempt

to return to heavy activity in patients who have carpal tunnel

syndrome generally causes recurrences.

        The claimant testified about the pain and disability she

continued to experience after November 6, 1992 due to her carpal

tunnel syndrome.    She also described her reasonable job search

efforts from the time her compensation ended on September 14,

1992 through February 1993.    She stated that, after February

1993, she asked friends about possible job prospects, but was

unable to find suitable work.
        S. Paul McFarland, a vocational evaluator for the Department

of Rehabilitative Services, evaluated the claimant on December 4,

1992.    Based upon this evaluation and his experience, McFarland

opined that the claimant could not be placed in a job until she

underwent the carpal tunnel release surgery recommended by her

physicians.

        This evidence proved, as a matter of law, that the claimant

remained partially disabled after November 6, 1992, and that she

made reasonable efforts to market her residual capacity.    There

is no evidence to support a finding that the claimant had

recovered sufficiently from her carpal tunnel syndrome that she

could return to her pre-injury work, without restrictions.

Accordingly, the commission erred as a matter of law in finding




                                   3
that the claimant did not prove that she was disabled after

November 6, 1992, and in failing to award her temporary total

disability benefits after November 6, 1992.

     For the stated reasons, we reverse the commission's decision

and remand this case for entry of an award consistent with this

opinion.

                                    Reversed and remanded.




                                4